Citation Nr: 0609067	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  05-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial increased rating for bilateral 
hearing loss, currently rated as noncompensable.  

2.  Entitlement to an increased rating for an anxiety 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1943 to 
February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2003 and October 2004 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's November 2003 rating decision 
raised the veteran's rating for his service-connected anxiety 
disorder to 30 percent.  The October 2004 rating decision 
granted him service connection for bilateral sensorineural 
hearing loss and assigned a noncompensable rating.  

In January 2006 the veteran testified at a Board hearing.  
The Board notes that at the time of the hearing the veteran 
submitted a waiver for initial RO review of additional 
evidence that he was submitting.  Given that the veteran's 
record was held open for an additional 30 days after the 
Board hearing, his RO waiver also applies to the evidence he 
submitted during this period.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2005). 

The issue of an increased rating for an anxiety disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level II hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating 
for the veteran's service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and August 2004 VCAA letter have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the August 
2004 VCAA letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the August 2004 VCAA letter was given in 
connection with the veteran's underlying initial claim of 
service connection and that such notice is valid since the 
veteran is appealing aspects of the rating decision which 
resulted from his initial claim.  

The Board also notes that the August 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2004, which was prior to the 
October 2004 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

The August 2004 letter together with the statement of 
the case provided VCAA implementing regulations and 
notice of what evidence was necessary for the veteran to 
substantiate his claim for a compensable evaluation for 
bilateral hearing loss.  Accordingly, the requirements 
of the Court in Dingess/Hartman have been satisfied with 
respect to the element of substantiating the degree of 
disability.  The veteran was advised to submit any 
relevant evidence and has been afforded a VA 
examination.  He has submitted private medical evidence.  
In light of the above and because a hearing loss 
evaluation is based on a mechanical application of the 
rating criteria to specific findings the veteran is not 
prejudiced by the Board proceeding to a decision at this 
time with respect to the evaluation assigned for his 
hearing loss.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the rating.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby.)  Because of the Board's denial of a compensable 
evaluation any issue with respect to an effective date is 
moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

Disabilities evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Since the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his bilateral hearing 
loss is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss warrants a 
higher disability rating.  The veteran's service-connected 
hearing loss has been rated by the RO under the provisions of 
Diagnostic Code 6100.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the audiological evaluation in 
August 2004, pure tone thresholds, in decibels, were as 
follows:





HERTZ



1000
2000
3000
4000
RIGHT
35
40
50
55
LEFT
35
45
50
55

The average puretone threshold was 45 decibels in the right 
ear and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear and of 88 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

Private medical evidence, dated in February 2006, does not 
set forth the pure tone thresholds in decibels, nor are the 
pure tone averages provided.  Neither does this evidence 
indicate that word recognition scores were obtained using 
Maryland CNC  testing.  The private audiologist indicated 
that the veteran had bilateral mild to severe sloping 
sensorineural hearing loss with good speech discrimination 
ability in both ears.

Although the veteran's representative argued during the 
January 2006 Board hearing that the veteran was entitled to a 
better audiological evaluation, the Board finds that the 
veteran's August 2004 VA audiological evaluation was 
thoroughly adequate.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  The degree of bilateral hearing 
loss shown by the examination fails to meet the standards for 
a compensable rating.  Moreover, there is no evidence of an 
exceptional pattern of hearing impairment to otherwise allow 
for application of 38 C.F.R. § 4.86.  Therefore, there is a 
preponderance of evidence against the veteran's claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Should the veteran's hearing loss 
disability increase in the future, he may always advance a 
claim for an increased rating. 


ORDER

The veteran's claim for an initial increased rating of his 
bilateral hearing loss is denied.  To this extent the appeal 
is denied.


REMAND

During his January 2006 Board hearing, the veteran testified 
that in a few days he was scheduled to have a VA examination 
for his anxiety disorder and that he is treated by a VA 
doctor for anxiety every 3 months.  The veteran's last VA 
examination for an anxiety disorder of record appeared to be 
in May 2003.  Thus the veteran's VA examination in early 2006 
needs to be obtained and associated with the claims folder.  

As discussed above, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506.  In the present appeal, 
the appellant was not provided adequate with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for his increased rating claim for an 
anxiety disorder.  As these questions are involved in the 
present appeal, this case is also being remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the increased rating 
claim for an anxiety disorder, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should obtain any outstanding 
VA medical treatment records from the 
James J. Howard VA clinic, including the 
reports of any examinations, from 
September 2005 to the present, for an 
anxiety disorder.  All records should be 
associated with the claims folder.  

3.  The veteran should be should be 
scheduled for an appropriate VA 
examination to determine the current 
nature and severity of his anxiety 
disorder.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
disability under 38 C.F.R. § 4.130, 
Diagnostic Code 9400 to include any 
depressed mood, panic attacks, sleep 
disorders, memory loss, speech disorders, 
impaired judgment and abstract thinking, 
orientation to time or place, ability to 
work and maintain social relationships, 
suicidal ideations, delusions, 
hallucinations, obsessional rituals, 
personal appearance and hygiene.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


